
	
		I
		112th CONGRESS
		1st Session
		H. R. 1326
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Fortenberry (for
			 himself and Mr. Schiff) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To underscore the importance of international nuclear
		  safety cooperation for operating power reactors, encouraging the efforts of the
		  Convention on Nuclear Safety, supporting progress in improving nuclear safety,
		  enhancing the public availability of nuclear safety information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Furthering International Nuclear
			 Safety Act of 2011.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To recognize the
			 paramount importance of international nuclear safety cooperation for operating
			 power reactors.
			(2)To further the
			 efforts of the Convention on Nuclear Safety as a vital international forum on
			 nuclear safety.
			(3)To support
			 progress in improving nuclear safety for countries that currently have or are
			 considering the development of a civilian nuclear power program.
			(4)To enhance the
			 public availability of nuclear safety information.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations of the Senate;
				(B)the Committee on
			 Environment and Public Works of the Senate;
				(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(D)the Committee on
			 Foreign Affairs of the House of Representatives;
				(E)the Committee on
			 Energy and Commerce of the House of Representatives;
				(F)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
				(G)the Committee on
			 Natural Resources of the House of Representatives.
				(2)ConventionThe
			 term Convention means the Convention on Nuclear Safety, done at
			 Vienna September 20, 1994, and ratified by the United States April 11,
			 1999.
			(3)MeetingThe
			 term meeting means a meeting as described under Article 20, 21, or
			 23 of the Convention.
			(4)National
			 reportThe term national report means a report as
			 described under Article 5 of the Convention.
			(5)PartyThe
			 term party means a nation that has formally joined the Convention
			 through ratification or other means.
			(6)Summary
			 reportThe term summary report means a report as
			 described under Article 25 of the Convention.
			4.United States
			 efforts to further international nuclear safetyThe President shall instruct the United
			 States official serving as the delegate to the meetings of the Convention on
			 Nuclear Safety pursuant to Article 24 of the Convention to use the voice, vote,
			 and influence of the United States, while recognizing that these efforts by
			 parties are voluntary, to encourage, where appropriate—
			(1)parties to more
			 systematically assess where and how they have made progress in improving
			 safety, including where applicable through the incorporation of performance
			 metric tools;
			(2)parties to
			 increase the number of national reports they make available to the public by
			 posting them to a publicly available Internet Web site of the International
			 Atomic Energy Agency (IAEA);
			(3)parties to expand
			 public dissemination of written answers to questions raised by other parties
			 about national reports by posting the information to a publicly available
			 Internet Web site of the IAEA;
			(4)the IAEA to
			 further its support of the Convention, upon request by a party and where
			 funding is available, by—
				(A)providing
			 assistance to parties preparing national reports;
				(B)providing
			 additional assistance to help prepare for and support meetings, including
			 language translation services; and
				(C)providing
			 additional technical support to improve the safety of civilian nuclear power
			 programs;
				(5)all countries that
			 currently have or are considering the establishment of a civilian nuclear power
			 program to formally join the Convention;
			(6)parties to create standard practices for
			 providing accurate and timely information regarding nuclear accidents and to
			 cooperate on the development of emergency response plans, and to post this
			 information to a publicly available Internet Web site of the IAEA; and
			(7)parties to expand cooperation on prediction
			 and analysis capability for earthquakes, tsunamis, and on radiation as it is
			 transported away from nuclear sites, and to post this information to a publicly
			 available Internet Web site of the IAEA.
			5.Strategic
			 planNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of State, in
			 cooperation with the heads of other relevant United States Government agencies,
			 shall submit to the appropriate congressional committees the United States
			 Government’s strategic plan and prioritized goals for international nuclear
			 safety cooperation for operating power reactors.
		6.Reports
			(a)Report on
			 implementation of strategic plan
				(1)In
			 generalNot later than 180
			 days after the issuance of each of the first two summary reports of the
			 Convention that are issued after the date of the enactment of this Act, the
			 Secretary of State, in cooperation with the heads of other relevant United
			 States Government agencies, shall submit to the appropriate congressional
			 committees a report that—
					(A)describes the
			 status of implementing the strategic plan and achieving the goals specified in
			 section 5; and
					(B)enumerates the
			 most significant concerns of the United States Government regarding worldwide
			 nuclear safety and describes the extent to which the strategic plan addresses
			 these concerns.
					(2)FormThe
			 report required under paragraph (1) shall be submitted in unclassified form,
			 but may contain a classified annex.
				(b)Report on United
			 States efforts to further international nuclear safetyNot later
			 than 180 days after the issuance of each of the first two summary reports of
			 the Convention issued after the date of the enactment of this Act, the United
			 States official serving as the delegate to the meetings of the Convention shall
			 submit to the appropriate congressional committees a report providing the
			 status of achieving the actions set forth in section 4.
			
